J-S13035-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DON LEE HOWES, JR.

                            Appellant                No. 1475 WDA 2013


         Appeal from the Judgment of Sentence dated August 19, 2013
               In the Court of Common Pleas of Fayette County
               Criminal Division at No: CP-26-CR-0000259-2012


BEFORE: PANELLA, MUNDY, and STABILE, JJ.

JUDGMENT ORDER BY STABILE, J.:                 FILED SEPTEMBER 17, 2014

        Appellant, Don Lee Howes, Jr., appeals from a judgment of sentence of

the Court of Common Pleas of Fayette County (“trial court”), which,

following a jury trial, convicted him of fleeing or attempting to elude a police

officer, driving under the influence, and habitual offenders under Sections

3733(a), 3802(a)(1) and 6503.1 of the Vehicle Code.1 In addition, the trial

court convicted Appellant of driving with a suspended license under Section

1545(b)(1) of the Vehicle Code.2 Appellant also pleaded guilty to violating

Section 4303(b) of the Vehicle Code, relating to a vehicle’s rear lighting

system.3 Because Appellant raises only claims of ineffectiveness of counsel,
____________________________________________


1
    75 Pa.C.S. §§ 3733(a), 3802(a)(2) and 6503.1, respectively.
2
    75 Pa.C.S. § 1543(b)(1).
3
    75 Pa.C.S. § 4303(b).
J-S13035-14



we dismiss this appeal without prejudice to Appellant should Appellant

decide to include and potentially further develop this claim in a timely filed

petition pursued under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-

9546.

        On appeal, Appellant’s sole argument is that his trial counsel was

ineffective to the extent the counsel permitted Appellant’s “driver record to

be taken into the jury deliberation room.”       Appellant’s Brief at 10.   With

respect to arguments that implicate ineffective assistance of counsel claims,

our Supreme Court recently articulated that, absent either good cause or

exceptional circumstances and a waiver of post-conviction review, such

claims must await collateral review. Commonwealth v. Holmes, 79 A.3d
562, 563 (Pa. 2013). Instantly, because Appellant raises his ineffectiveness

claim on direct appeal and because the claim does not fall into either

exception discussed above, we must dismiss his claim under Holmes.4

        Judgment of sentence affirmed.



Judgment Entered.
____________________________________________


4
  On May 29, 2014, we issued a Judgment Order by which we, inter alia,
directed the trial court to order Appellant to file a Rule 1925(b) statement
nunc pro tunc under Pa.R.A.P. 1925(c)(3). In the Judgment Order, we
specifically noted for Appellant’s benefit that, absent good cause and a
waiver of post-conviction review, claims of ineffectiveness of counsel may
not be raised on direct appeal and, therefore, must await collateral review.
Judgment Order, 5/29/14, at 2 n.4. Nonetheless, Appellant, once again,
attempts in this direct appeal to raise ineffectiveness claims.



                                           -2-
J-S13035-14




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2014




                          -3-